Opinion filed January 26, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-11-00360-CR
                                        __________

                  DANIEL VASQUEZ DOMINGUEZ, Appellant

                                              V.

                             STATE OF TEXAS, Appellee


                          On Appeal from the 104th District Court

                                     Taylor County, Texas

                                 Trial Court Cause No. 13674-B


                           MEMORANDUM OPINION

       Daniel Vasquez Dominguez has filed a notice of appeal from the trial court’s order
denying Dominguez’s motion requesting free copies of records from the proceedings involving
his 2006 conviction. We dismiss the appeal.
       We wrote Dominguez on December 16, 2011, and informed him that it did not appear
that we had jurisdiction in this case. We requested that he respond in writing on or before
January 9, 2012, and show grounds to continue this appeal. Dominguez has not filed a response
showing grounds to continue this appeal; instead, he filed in this court an original mandamus
proceeding, In re Daniel Vasquez Dominguez, Cause No. 11-12-00007-CR. An intermediate
court of appeals is not vested with jurisdiction to consider an appeal from an order denying a
request for a free copy of the trial record when such request is not presented in conjunction with
a timely filed appeal. Self v. State, 122 S.W.3d 294 (Tex. App.—Eastland 2003, no pet.).
Dominguez’s request in this case was not presented in conjunction with a timely filed appeal
from his conviction. Consequently, we have no jurisdiction to entertain this appeal.
       This appeal is dismissed for want of jurisdiction.




                                                            PER CURIAM


January 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2